Citation Nr: 0306781	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  95-07 881	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, former spouse and daughter  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from March 1994 and November 1994 rating decisions of the RO 
in Newark, New Jersey, that, inter alia, denied entitlement 
to service connection for a psychiatric disorder.  During the 
course of the appeal, the veteran's claims file was 
transferred to the New York, New York RO.  The veteran filed 
a notice of disagreement in December 1994.  The RO issued a 
statement of the case in February 1995.  The veteran filed a 
substantive appeal in February 1995.  RO hearings were held 
in New York in August 1995 and November 1996.

In April 2001, the Board remanded the matter to the RO for 
additional development.  The RO completed the requested 
development but continued the denial of the veteran's claim.  
Hence, the matter has been returned to the Board for further 
appellate consideration.  

Consistent with the veteran's assertions, the Board has 
recharacterized the issue on appeal as is reflected on the 
title page of this decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  The veteran has a current diagnosis of PTSD that has been 
medically linked to a personal assault in service, and the 
record includes evidence that tends to corroborate the 
occurrence of the alleged in-service personal assault.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran favor, the 
criteria for service connection for PTSD, secondary to a 
personal assault, have been met.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West, 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim (38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)), as well as the duty to notify the 
claimant what evidence will be obtained by whom (38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, has been accomplished. 

The November 1994 rating decision, the February 1995 
Statement of the Case, and several Supplemental Statements of 
the Case issued thereafter, the RO advised the veteran and 
his representative of the basic laws and regulations 
governing his claim for service connection and the bases for 
the denial of the claims.  Hence, the Board finds that they 
have been given notice of the information and evidence needed 
to substantiate the claim, and, as evidenced by various 
letters soliciting information and/or evidence (see, e.g., RO 
letters of March 1994, October 1995and March 2003) have been 
afforded opportunities to submit such information and 
evidence.  Furthermore, via various RO correspondence, to 
include the letters of October 1995 and March 2003, which 
instructed the veteran to provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The veteran and witnesses have been afforded 
the opportunity to testify at two hearings, and various 
statements by the veteran and his representative have been 
associated with the claims file.  VA outpatient treatment 
records and Social Security disability records have been 
associated with the claims file, and, as indicated above, the 
RO has sought authorization to obtain any outstanding private 
outpatient treatment records.  The veteran was afforded VA 
examinations in January 1994.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim for service connection for PTSD at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.
I
A.  Background

The veteran contends that he suffers from PTSD due to several 
incidents that occurred during basic training.  He initially 
alleged that PTSD was due to being frightened on a flight 
from Puerto Rico to Fort Jackson, witnessing a soldier 
unsuccessfully attempt to hang himself in a bathroom at Fort 
Jackson, and being verbally abused from fellow soldiers.  
Later, and as set forth in greater detail below, the veteran 
claimed that his PTSD was due to a sexual assault in basic 
training.  

The veteran's enlistment examination of October 1965 did not 
reveal findings of a psychiatric disorder, to include PTSD.  
The veteran noted that he suffered from nightmares and 
excessive worry.  His service personnel records reveal that 
he entered service as a Private First Class, E-3.  He 
performed basic training from February 1966 through April 
1966 at Fort Buchanan in Puerto Rico.  He received combat 
infantry training from May 1966 to July 1966 at Fort Jackson, 
New Jersey.  In August 1966 he was transferred to Fort Dix 
where he served the remainder of his service.  Records from 
Walson Army Hospital show that in November 1966, the veteran 
was seen with an upper respiratory infection and back pain 
after a fall from a bunk.  In December 1966, he was promoted 
to corporal, E-4.  In October 1967, however, the veteran was 
disciplined for failing to report to his appointed place of 
duty.  He was fined $25.00 for the infraction.  

His discharge examination in October 1967 did not reveal 
findings of a psychiatric condition.  The veteran noted that 
he continued to suffer from difficulty sleeping.  The veteran 
does not allege, and service personnel records do not 
otherwise reveal, that he served in combat.  

The veteran filed his claim for service connection for a 
psychiatric disability in September 1993.  

He was afforded a VA examination in January 1994.  Therein, 
he reported that several events in basic training were very 
stressful, including witnessing fights and being subject to 
verbal abuse.  No mention was made of sexual abuse.  After a 
mental status examination, he was diagnosed with severe 
anxiety disorder with depressed mood and panic attacks.  

In a statement submitted in March 1994, the veteran's former 
wife indicated that upon the veteran's return from military 
service he was nervous, withdrawn and unsociable.  

The veteran was seen for a private psychiatric evaluation in 
March 1994 by Moustafa H. Shafey, M.D.  He reported numerous 
stressful experiences in service, including stressful airline 
ride to Fort Jackson, an incident when a ceiling collapsed 
upon him, numerous fights and a suicide attempt.  The 
examiner noted that all of the stressors caused increased 
anxiety, worries, bad dreams and difficulty concentrating.  
The diagnosis was PTSD, and probable panic disorder.  The 
examiner recommended that he required extensive outpatient 
for PTSD and probable depression.  

The veteran is in receipt of Social Security Disability due 
to PTSD and major depression since December 1, 1993.  Records 
relied upon include the aforementioned March 1994 evaluation 
by Moustafa H. Shafey, M.D.  Additionally, the records 
include a May 1994 social work evaluation by Judith Rothrock, 
ACSW wherein the examiner noted that the veteran's anxiety 
symptoms began during basic training at Fort Jackson, where 
he witnessed and was subject to episodes of trauma and abuse.  
The examiner noted that he was still not able to talk about 
these incidents without agitation and panic.  As a result, 
there was no resolution of the attached feelings.  

VA outpatient treatment records note that the veteran was 
initially seen in February 1995 with symptoms of anxiety and 
depression.  In an emergency session in March 1995, the 
veteran revealed for the first time that he was sexually 
assaulted by two service men.  The examiner noted that this 
fact was extremely confidential and had never been revealed 
to anyone before.  The examiner noted in an August 1995 
letter to the RO that the veteran was withdrawn, isolated and 
guarded.  He experienced flashbacks, nightmares and startle 
response.  As a result of a sexual assault in service, he was 
going through a great deal of emotional pain for the past 27 
years.  His condition was noted as "severe".  The pertinent 
diagnosis from the VA outpatient records was severe PTSD.  

In an October 1995 letter, the RO asked for additional 
details and sources of lay statements regarding a personal 
assault in service.  

In a November 1995 letter from VA Staff Psychiatrist S. Troy, 
M.D., the examiner noted that the veteran was provided weekly 
individual therapy for treatment of PTSD.  The examiner noted 
that PTSD was due to traumatic events in service and that the 
veteran had been unable, until now, to reveal that two men in 
service sexually assaulted him.  As a result, he was 
suffering from severe PTSD symptoms.  

In a December 1995 statement, the veteran's daughter 
indicated that he had difficulty remembering exact dates and 
places related to stressful events in service.  He reported 
to her that he sought treatment at Fort Jackson and at Fort 
Dix.   

In response to the RO's letter, the veteran submitted a 
statement from LS in January 1996.  LS reported that he 
served with the veteran during basic training.  One day after 
returning from a weekend pass, the veteran revealed that he 
had been sexually assaulted by two service men.  LS noted 
that there were bruises on his neck and body.  The veteran 
was reluctant but LS encouraged him to report the incident.  
The incident was reported to the C.Q. who, apparently did not 
believe the report and made the veteran and his friend leave 
his office.  

Additional VA outpatient treatment records include an August 
1996 six-month review in which the examiner continued a 
diagnosis of PTSD due to a sexual assault in service.  

The veteran also submitted the November 1996 statement from 
LDHG who indicated that he served in the Army with the 
veteran.  He indicated that the veteran was sexually 
assaulted by two service men., and that he saw him after the 
incident.  He noted that the veteran used to go to Walson 
Army Hospital for treatment.  Service personnel records 
reflect that LDHG served at Fort Dix from August 1966 to 
October 3, 1966.  

During his November 1996 RO hearing, the veteran reported 
that two men sexually assaulted him in a bathroom during 
basic training.  He said that attempts to report the 
incidence were unsuccessful.  

In August 1997, the RO wrote a letter to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
They sought to confirm a suicide and a stabbing incident.  In 
January 1998, USASCRUR responded that more information was 
required in order to conduct meaningful research.  
Additionally, they noted that they could only verify specific 
combat incidents as recalled by the veteran.  

Analysis

 
Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If a 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and testimony must be 
corroborated by credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  

In this case, the veteran has asserted as his alleged 
stressors, in service harassment, a fearful plane trip during 
heavy turbulence, an attempted suicide by a friend, and a 
situation whereby a piece of ceiling fell onto his bunk.  As 
the Board indicated in the April 2001 remand, these events 
are the type of experiences that appear incapable of 
substantiation.  Significantly, however, the veteran also has 
alleged an incident, during his basic training, in which two 
servicemen sexually assaulted him.  Various diagnoses of PTSD 
of record are based upon the occurrence of this alleged in-
service sexual assault.  

During the course of the appeal, the Department promulgated, 
via regulation, administrative directives as to the type of 
evidence needed to corroborate an alleged personal assault in 
service.  Effective March 7, 2002, 38 C.F.R. § 3.304(f)(3) 
provides that, if a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f)(3) (2002).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing the claimant the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

After carefully considering the evidence of record in light 
of the above-referenced criteria, the Board concludes that, 
with affording the veteran the benefit of the doubt (see 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), service connection 
for PTSD, secondary to a sexual assault, is warranted.  VA 
examiners have concluded that the veteran currently suffers 
from chronic, severe, PTSD.  They have linked the development 
of PTSD to a claimed sexual assault that occurred in basic 
training.  Thus, the first and third requirements, as set 
forth above, have been satisfied.  The remaining question, 
then, is whether there is credible supporting evidence that 
the claimed stressor actually occurred.  

In this case, there are no in-service records to actually 
document the alleged assault.  However, there is lay evidence 
that appears consistent with the veteran's assertions.  
Apparently, the veteran shared details of the sexual assault 
with two servicemen, and these individuals have assisted the 
veteran by submitting letters in support of his claim.  The 
Board finds credible the letter from LS in which he reported 
witnessing bruises about the veteran's neck and body.  By 
comparison, the Board finds that the statement from LDHG is 
of less probative value because he served with the veteran at 
Fort Dix (after the sexual assault that the veteran alleged 
occurred during basic training-held at Fort Buchanan and 
completed at Fort Jackson), and there is no evidence 
treatment for either psychiatric complaints or the residuals 
of a of Walson Army Hospital, where LDHG indicated the 
veteran was treated .  Nevertheless, the fact that the 
veteran told LDHG of the event, during service, does tend to 
support his claim that the event actually took occurred.  

Regarding the veteran's performance during service, while the 
record reveals that the veteran was disciplined for failure 
to perform his duties, it also reveals that he was promoted.  
Hence, the veteran's personnel records neither tend to 
support, nor to rule out, the occurrence of a possible 
traumatic in-service incident that would adversely affect the 
veteran's performance during active duty.  However, the Board 
also has considered the credible lay statement from the 
veteran's former spouse, as to her personal observations of 
the veteran's demeanor prior to service and after service.  
While this statement does not specifically identify the 
alleged in-service sexual assault that formed the basis for 
various PTSD diagnoses of record, it is consistent with the 
veteran's that an incident occurred during service that 
caused psychological trauma.  

Finally, the Board has considered the fact that there is no 
evidence of medical treatment for a psychiatric disorder for 
many years following service.  The Board acknowledges, 
however, that PTSD is typically a psychiatric disability of 
delayed onset.  Pertinent to the facts of this case, 
moreover, medical examiners have commented that the veteran 
has, based upon the personal nature of the assault, withheld 
revealing details to others, and repressed and withheld for 
many years painful memories of the in-service trauma, to his 
apparent detriment.  

While the record does not corroborate every detail of the 
veteran's alleged stressor, the Board finds that the evidence 
appears consistent with the veteran's assertions.  Moreover, 
corroboration of every detail of a claimed stressor is not 
required.  See Pentecost v. Principi, 16 Vet. App.124 (2002); 
Suozzi v. Brown, 10 Vet. App. App. 307, 311 (1997).  The 
Board notes that there is nothing in the record that 
specifically contradicts the veteran's account of events in 
service. 

When are after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102; see also 38 U.S.C.A. § 5107(b).  In view of the 
foregoing, and affording the veteran the benefit of the 
doubt, the Board concludes that the three criteria for 
establishing service connection are met.  As such, service 
connection for PTSD, due to in-service sexual assault, is 
warranted.  



ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

